Citation Nr: 0904380	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for residuals of 
colorectal cancer, to include as due to Agent Orange 
exposure.

2. Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk



INTRODUCTION

The veteran had active duty military service from October 
1966 to August 1968.  He is a veteran of the Vietnam War and 
a recipient of the Purple Heart.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2005 and August 2006 rating determinations by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Huntington, West Virginia.

The issue of entitlement to an initial rating greater than 30 
percent for PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran served in the Republic of Vietnam sometime 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.

2. The competent medical evidence fails to demonstrate that 
colorectal cancer manifested during the veteran's active duty 
service or is otherwise related to his active duty service, 
including exposure to Agent Orange.


CONCLUSION OF LAW

Residuals of colorectal cancer were not incurred in or 
aggravated by the veteran's active duty service, nor may they 
be presumed to be due to any herbicide (Agent Orange) 
exposure therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A letter sent in 
April 2006 expressly told him to provide any relevant 
evidence in his possession.  See Pelegrini II, 18 Vet. App. 
at 120.  

After careful review of the claims folder, the Board finds 
that letter dated in July 2005 partially satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the letter advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  The letter also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records such as medical records and 
records from other Federal agencies.  

The Board observes that the July 2005 letter was sent to the 
veteran prior to the September 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in the 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2008 letter provided this notice to the 
veteran.  Although this notice was sent after the initial 
adjudication of the veteran's claim, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board has concluded that a preponderance of the evidence is 
against the veteran's claim.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned have therefore been rendered moot, and the absence 
of notice on these two elements of a service connection claim 
should not prevent a Board decision.  

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as are relevant VA treatment records.  
Private treatment records from St. Mary's Hospital are also 
of record.  VA requested private treatment records from 
Cabell Huntington Hospital but received a negative reply 
indicating no records were found for the dates supplied by 
the veteran.  The veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claim.  

A VA examination was not provided in conjunction with the 
veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between his colorectal cancer and military service.  In light 
of the absence of any evidence of in-service complaints or 
competent evidence suggesting a link between his current 
disability and service, VA is not required to provide him 
with a VA examination in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

The veteran claims that he is entitled to service connection 
for residuals of colorectal cancer as a result of exposure to 
Agent Orange during his service in Vietnam.  Having carefully 
considered the veteran's claim in light of the record and the 
applicable law, the Board concludes that the preponderance of 
the evidence is against his claim and the appeal as to this 
issue will be denied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).

Additionally, a disease associated with exposure to certain 
herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease 
during the period of service at issue.  38 U.S.C.A. § 1116(a) 
(West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2008).

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes); Hodgkin's disease; multiple myeloma; non- 
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  A list of specific conditions not having a 
positive association was published by the Secretary in 2003.  
See Notice, 68 Fed. Reg. 97, 27630-27641 (May 20, 2003).

The veteran's service records indicate that he was awarded 
the Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, and a Purple Heart.  They also indicate that he served 
in Vietnam from August 1967 to August 1968.  Thus, the Board 
finds that the veteran was in-country, and therefore, he is 
presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Board observes that the disability claimed by the veteran 
is not considered a presumptive condition under 38 C.F.R. § 
3.309(e).  Further, as noted in the May 2003 Federal Register 
Notice cited above, colon cancer has specifically been found 
not to be associated with Agent Orange exposure.  Thus, the 
veteran is not entitled to presumptive service connection 
under the regulation.  38 C.F.R. § 3.309 (2008).

However, in Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir.1994), the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam, see 38 C.F.R. § 
3.309(e), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).

In this case, there is no indication the veteran's colorectal 
cancer began during his active duty service.  The veteran's 
service treatment records are negative for related 
complaints.  At separation in August 1968, the veteran was 
deemed to have a normal anus and rectum, with no history of 
tumors, cysts, growths or cancer.  The veteran's first 
diagnosis of cancer came in 2000, more than 30 years after 
separation from active duty, indicating he did not suffer 
from colon cancer while on active duty or for many years 
thereafter.  Presently, medical evidence indicates the 
veteran's colorectal cancer is resolved, meaning service 
connection for colorectal cancer is no longer possible.  
However, the veteran may nevertheless be service connected 
for residual disabilities associated with his prior history 
of colorectal cancer.

Additionally, there is no evidence that the veteran's prior 
colorectal cancer is related to his active duty service.  The 
veteran's claims file contains numerous private treatment 
records related to his cancer but none suggest the disease is 
related to his military service, including through exposure 
to Agent Orange.  The Board acknowledges the veteran's own 
statements that his colorectal cancer is caused by Agent 
Orange exposure.  However, such statements are insufficient 
upon which to establish a relationship between his cancer and 
his active duty service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992) (stating that laypersons are not 
competent to offer medical opinions).  This lack of an 
etiological opinion relating the veteran's colorectal cancer 
to his active duty service weighs heavily against his claim, 
as this is a required element in a non-presumptive service 
connection claim when there is no evidence of in-service 
incurrence or continuity of symptomotology.

In addition to a lack of etiological evidence, the Board 
finds that the more than thirty year lapse in time between 
the veteran's active service and the first diagnosis of 
colorectal cancer weighs against his claims.  The Board may, 
and will, consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).

The evidence of record, as discussed above, demonstrates that 
the veteran did not experience symptoms associated with 
colorectal cancer for more than thirty years after his 
discharge from service.  Additionally, there is no indication 
the veteran's colorectal cancer is related to his active duty 
service.  As such, the Board finds that a preponderance of 
the evidence is against the veteran's claim.  Therefore, the 
benefit-of-the-doubt rule does not apply and service 
connection must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of colorectal 
cancer, to include as a result of Agent Orange exposure, is 
denied.


REMAND

As it relates to his claim for a higher initial rating for 
PTSD, the Board has carefully reviewed the evidence of record 
and has determined that further development is necessary for 
the reasons discussed below.

I. Incomplete VA Records

Primarily, the Board finds that the veteran's claims file is 
incomplete, albeit through no fault of the veteran.  As 
stated in 38 C.F.R. § 3.159(c)(2) (2008), VA is required to 
obtain relevant records from Federal departments and 
agencies.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  These records include records from VA medical 
facilities.  VA may only suspend its efforts to obtain these 
records if VA concludes they do not exist or that further 
attempts to obtain the records would be futile.  Id.  

In this case, the veteran has been seeking treatment at the 
Huntington Vet Center in Huntington, West Virginia since 
March 30, 2001.  However, the current claims file only 
contains treatment records from 2006 and 2007.  Notices sent 
by the RO to the Vet Center in July 2005, April 2006, and 
October 2007 specifically requested the veteran's treatment 
records.  In response to the first two requests, the Vet 
Center sent executive summaries of the veteran PTSD-related 
history.  While these summaries may be useful, they are not a 
sufficient substitute for the veteran's actual records.  In 
response to VA's third request, made in October 2007, the Vet 
Center sent treatment records dated April 2006 through 
December 2007.

The Board is confident earlier records exist and are 
currently available.  To support this conclusion, the Board 
notes that when the Vet Center sent records dated April 2006 
through December 2007, it was obeying VA's explicit request 
for only records as of April 2006.  This indicates older 
records were excluded at VA's request, not because they do 
not exist.  Further, the Vet Center sent executive summaries 
in July 2005 and April 2006 based on the veteran's ongoing 
treatment.  Given these dates, the summaries could not have 
been based on records dated April 2006 or later, and must 
have been based on records not currently associated with the 
claims file.  

In addition to being required to properly adjudicate the 
claim, the Board believes these records may be useful in 
substantiating the veteran's claim.  As discussed in Part II 
below, evidence currently of record offers differing views on 
the severity of the veteran's PTSD.  The Board believes 
additional existing treatment records could provide further 
insight into the history of the veteran's PTSD and his 
related treatment.

In sum, the Board finds that additional VA treatment records 
related to the veteran's claim for increased rating for PTSD 
are required for proper adjudication of the veteran's claim, 
but are not currently associated with the claims folder.  If 
the Agency of Original Jurisdiction (AOJ) has determined 
these records do not exist, the Board finds no evidence in 
the claims file stating so.  As such, the case must be 
remanded to obtain all treatment records from the Huntington 
Vet Center related to the veteran's PTSD claim.  

II. Inadequate Medical Exam

Additionally, the Board finds that a new medical exam is 
necessary to fairly adjudicate the veteran's claim.  Although 
the veteran has received two VA examinations based on his 
claim of PTSD, neither examiner had access to the veteran's 
claims file.  While this shortcoming does not make the 
medical examinations per se invalid, the Board has found 
sufficient evidence indicating that a review of the claims 
folder could impact the examiner's opinion.

Primarily, the Board notes significant differences in the GAF 
scores calculated by VA.  At his June 2006 and January 2008 
VA examinations, completed in response to this claim, the 
veteran scored 68 and 70, respectively.  A GAF score in this 
range indicates mild symptomotology with some difficulty in 
social and occupational functioning.  In contrast, while 
being examined by VA for treatment purposes in August 2006, 
the veteran scored a 50.  A GAF score in this range indicates 
serious symptomotology with serious impairment in social and 
occupation functioning.  While these scores are not single-
handedly determinative of the veteran's disability rating, 
they are indicative of the veteran's overall level of 
disability.  Thus, given the drastically different 
descriptions provided by the respective scores, the Board 
finds that a new examination, based on a complete medical 
evaluation and a review of the veteran's claims file, is 
required present a complete picture of the veteran's PTSD 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding 
Huntington Vet Center treatment records 
related to the veteran's PTSD dated March 
30, 2001 through the present.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After any outstanding Vet Center 
records have been associated with the 
claims file, schedule the veteran for a VA 
psychiatric examination to determine the 
current degree of severity of his PTSD.  
The claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  The examiner should identify 
the nature and severity of all current 
manifestations of PTSD.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score 
related to the veteran's service- 
connected PTSD on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which support 
the score.  The examiner should 
specifically comment on the impact of the 
veteran's PTSD upon his social and 
occupational activities including his 
employability.  In this regard, the 
examiner is asked to provide an opinion as 
to whether it is more likely than not 
(more than 50 percent probability), at 
least as likely as not (50-50 percent 
probability), or less likely than not 
(less than 50 percent probability) that 
the veteran's PTSD renders him unable to 
secure and/or maintain substantially 
gainful employment.  Alternatively, the 
examiner should discuss any marked 
interference with employment caused by 
PTSD.

The examiner should note the presence of 
any other psychiatric disorders (including 
personality disorders), and if possible, 
the extent to which the veteran's symptoms 
are a result of such disorder(s), and not 
his service-connected PTSD.  If the 
examiner cannot distinguish the 
symptomatology due to the veteran's 
service-connected PTSD from other 
psychiatric disorders, the examiner should 
state this and explain why not.  The 
rationale for all opinions expressed must 
be provided.

3.  After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claim on appeal. Unless the 
benefits sought are granted, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that is fully compliant with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


